DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to Applicant’s amendment filed on June 29, 2022. Claim 10 is canceled. Claims 1-9 and 11-20 are pending and will be considered for examination.

Eligible Subject Matter
The newly amended claims include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Claim 1 recites the additional limitations of providing a personalized avatar to a user first device based on a user profile; identifying a user associated with an interaction from a second device based on detecting the first device in proximity to the second device; and providing the avatar to a second device based on feedback captured by the first device. When looking at these additional limitations as an ordered combination with the additional limitations of claim 1 it is clear they provide significantly more than “requesting and receiving feedback associated with an offer”. The additional limitations provide the improvements of a same personalized avatar to a user across multiple devices [0032], a solution to the technical problem found in survey systems by increasing feedback participation and quality of feedback answers [0026], a way for users to know what other users think about offers on-the-fly and at times and locations convenient that are relevant and convenient to the user [0027], and making recommendations or providing feedback requests that are synchronized with a particular event or action, such as the user being in close proximity to a device associated with a retailer or another user. This computing system does not merely limit the use of the concept to a particular technological environment. Instead, these limitations provide meaningful limitations that restrict the identified concept to a particular useful application.
It is noted the examiner found several of these limitations to be well-understood, routine and conventional activity. Even assuming these limitations individually are well-understood, routine and conventional activity, “a new combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made” (see Diamond v. Diehr, 450 U.S. 175, 188 (1981)). In this case, the specific elements of claim 1 work in combination to provide a consistent avatar-based feedback system across multiple devices and locations, that is not routine or conventional activity expected when requesting and receiving feedback associated with an offer using a device at various locations. Additionally, the claims recite a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome, and provides an improvement to the technology of requesting and receiving feedback associated with an offer. Therefore, where the combination of elements are not routine and they provide significantly more than the judicial exception, the claim is patent eligible.
Claims 2-7 are dependencies of independent claim 1 and recite eligible subject matter for the reasons identified above with respect to claim 1.
Claim 8 recites a method consistent with and parallel to the limitations of the method of claim 1, with the exception that claim 8 does not recite the additional limitation of identifying a user associated with an interaction from a second device based on detecting the first device in proximity to the second device. Despite this difference, claim 8 recites eligible subject matter for reasons consistent with those identified above with respect to claim 1.
Claims 9 and 11-14 are dependencies of independent claim 8 and recite eligible subject matter for the reasons identified above with respect to claim 8.
Claim 15 recites a system consistent with and parallel to the limitations of the method of claim 1. This system recites eligible subject matter for reasons consistent with those identified above with respect to claim 1.
Claims 16-20 are dependencies of independent claim 15 and recite eligible subject matter for the reasons identified above with respect to claim 15. 

Response to Arguments
I.	Objection to the Claims
Applicant’s amendment to claims 3 and 17 is sufficient to overcome Examiner’s objection to the claims. Claim 10 has been canceled and therefore the objection is moot. The objection to claims 3, 10, and 17 is withdrawn.

II.	Double Patenting
Applicant’s amendment to the claims is sufficient to overcome the Double Patenting rejection. The rejection under Double Patenting is withdrawn. 

III.	Claim Rejections - 35 USC § 101
Applicant’s arguments filed June 29, 2022 with respect to claims rejected under 35 USC § 101 have been considered and are persuasive. The rejection under 35 USC § 101 is withdrawn.

IV.	Claim Rejections - 35 USC § 103
Applicant argues (middle of page 12) that the limitations added in amendment are not taught by Wang, Crutchfield, or Raravi. Examiner agrees. How these arguments are moot because the arguments do not apply to the references being used in the current rejection. The limitations added in amendment are taught by new references Mattingly, and Ghotge. See updated 103 rejection below. 
Applicant also argues (middle of page 14) that Wang does not teach “identifying the user from a second device”, because Wang [0060] recites a conversation carried out by a robot or a mobile device. Examiner disagrees. Wang [0063] teaches that the first device is a kiosk. Wang [0060] teaches that the second device is a robot or a mobile device. Therefore this argument is not persuasive. 
Applicant argues further (top of page 15) that Wang does not teach “providing a second personalized feedback request to the second device . . . wherein the second personalized feedback request”. Examiner disagrees. As described above, Wang [0060] teaches a second device being a mobile device (robot or a mobile device) and [0063] teaches a first device being a stationary device (kiosk) - both the first and second devices provide personalized feedback requests. Therefore Wang teaches the limitation in question, and this argument is not persuasive. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.


















Claims 1-2, 5-8, 12-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2019/0114689) (“Wang”) in view of Mattingly (US 2018/0040044 A1) (“Mattingly”) in view of Ghotge (US 2010/0093317 A1) (“Ghotge”). 

Claim 1: Wang, in a first embodiment, discloses a computer-implemented method, the method being executed by at least one processor (fig 1A element 112) associated with a smart feedback system (SFS) (Applicant’s specification discloses that the SFS stores user profiles ([0003] lines 2-3) and receives user feedback ([0027] lines 2-4). Wang teaches a smart feedback system because it asks the customer for feedback and updates recommendations and the customer’s profile based on the feedback [0050] lines 1-29), wherein the SFS stores a plurality of user profiles, wherein each user profile is associated with a corresponding user ([0029] lines 13-21 – “databases include a user profile database that includes searchable characteristics for each user (e.g., identity data, . . . interaction records with sales representatives, customer service representatives, . . . interaction style, etc.)”) and a corresponding personalized avatar ([0061] lines 43-49 – “an image of the sales representative (e.g., Xiaomei) [claimed avatar] that previously had good rapport with Mr. Ma is displayed, and an interaction style (e.g., casual vs. formal, respectful vs. relatable, succinct vs. elaborative, etc.) and voice characteristics of that sales representative are used to generate the speech output of Xiaomei” – here, the avatar is personalized using “interaction style” which is stored in the profile cited above in [0029]), the method comprising: 
identifying a user of a plurality of users ([0047] lines 9-13 – “for existing customers, their profiles can be either identified through facial recognition based on image streams from the cameras installed inside the stores or be identified through customers logging in at the frontend information exchange system”) associated with a first interaction with the SFS from a first device at a first location remote from the SFS ([0063] lines 5-15 “a frontend information exchange system (e.g., a computer kiosk [claimed first device] or sales robot), wherein the frontend information exchange system provides an input user interface configured to detect one or more in-person close-proximity interactions [claimed first interaction] between a user and the frontend information exchange system (e.g., interactions by voice, touch, sight, gesture, etc. that are enabled by the close physical proximity between the user and the frontend information exchange system)”); 
providing a first visualization of a personalized avatar associated with the user to the first device based on a user profile associated with the user ([0045] lines 69-73 – “determine characteristics of the interaction style, decision-making triggers, preferences, and/or temperament of the customer [claimed user profile], generates an image of a sales representative for display on the frontend information exchange system in accordance with the determined characteristics [claimed first visualization of a personalized avatar associated with the user]”); 
providing a first personalized feedback request to the first device during the first visualization of the personalized avatar, wherein the first personalized feedback request includes a first set of feedback requests associated with a first offer associated with a first participant of a plurality of participants ([0050] lines 9-13 – “frontend information exchange system states to the user after an initial interaction and data processing: ‘Sorry, we do not currently have a double-door fridge in gold color [claimed first offer], will you be interested in a double-door fridge in silver color, or a single door fridge in gold color? [claimed first set of feedback requests]’”); 
receiving first feedback of the user captured by the first device in response to the first personalized feedback request and associating the first feedback with the user profile ([0050] lines 13-26  – “Customer says, ‘No, what other colors do you have for the double-door models?’ [claimed receiving first feedback of the user] . . . In addition, in some embodiments, the personal profile of the customer is also modified, and the style preference for the "doubledoor" style is given more weight and the color preference is given less weight” [claimed associating the first feedback with the user profile]). 
The first embodiment of Wang fails to explicitly disclose 
identifying the user associated with a second interaction with the SFS from a second device at the first location; 
providing a second visualization of the personalized avatar to the second device; 
providing a second personalized feedback request to the second device during the second visualization of the personalized avatar, wherein the second personalized feedback request includes a second set of feedback requests associated with a second offer associated with a second participant of the plurality of participants; and 
receiving second feedback of the user captured by the second device in response to the second personalized feedback request and associating the second feedback with the user profile.  
However, a second embodiment of Wang does teach 
identifying the user ([0047] lines 9-13 – “for existing customers, their profiles can be either identified through facial recognition based on image streams from the cameras installed inside the stores or be identified through customers logging in at the frontend information exchange system”) associated with a second interaction with the SFS from a second device at the first location ([0060] lines 5-9 – “In some embodiments, the conversation can be carried out by a humanoid robot or a mobile device [claimed second device at the first location] that the user can carry with him/her while he/she browse through the deployment location of the frontend information exchange system”); 
providing a second visualization of the personalized avatar to the second device ([0045] lines 69-73 – “determine characteristics of the interaction style, decision-making triggers, preferences, and/or temperament of the customer, generates an image of a sales representative for display on the frontend information exchange system in accordance with the determined characteristics [claimed second visualization of the personalized avatar]”);  
providing a second personalized feedback request to the second device during the second visualization of the personalized avatar, wherein the second personalized feedback request includes a second set of feedback requests associated with a second offer associated with a second participant of the plurality of participants ([0050] lines 9-13 – “frontend information exchange system states to the user after an initial interaction and data processing: ‘Sorry, we do not currently have a double-door fridge in gold color [claimed second offer], will you be interested in a double-door fridge in silver color, or a single door fridge in gold color? [claimed second set of feedback requests]’”); and 
receiving second feedback of the user captured by the second device in response to the second personalized feedback request and associating the second feedback with the user profile ([0050] lines 13-26  – “Customer says, ‘No, what other colors do you have for the double-door models?’ [claimed receiving second feedback of the user] . . . In addition, in some embodiments, the personal profile of the customer is also modified, and the style preference for the "doubledoor" style is given more weight and the color preference is given less weight” [claimed associating the second feedback with the user profile]). 
Examiner notes that although most of the cites given for the second embodiment are the same as the first, this is appropriate because the invention in Wang is capable of providing any number of visualizations, providing any number of feedback requests, and receiving any number of feedback responses. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of the second embodiment of Wang into the invention of the first embodiment of Wang. One of ordinary skill in the art would have been motivated to do so because using a second device at the first location (e.g., customer mobile device) provides greater flexibility and options for the customer than using only a first device at the first location (e.g., kiosk associated with the retailer), thereby resulting in increased sales for the retailer. 
In addition, it would have been recognized that applying the known technique of identifying the user associated with a second interaction with the SFS from a second device at the first location; providing a second visualization of the personalized avatar to the second device; providing a second personalized feedback request to the second device during the second visualization of the personalized avatar, wherein the second personalized feedback request includes a second set of feedback requests associated with a second offer associated with a second participant of the plurality of participants; and receiving second feedback of the user captured by the second device in response to the second personalized feedback request and associating the second feedback with the user profile, as taught by the second embodiment of Wang, to the teachings of the first embodiment of Wang, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. This is supported by the fact that the first and second embodiments of Wang are essentially identical, except that the second embodiment uses a second device instead of a first device. 
Wang fails to explicitly disclose 
providing a first visualization of a personalized avatar associated with and previously personalized by and for the user to the first device based on a user profile associated with the user; 
identifying the user associated with a second interaction with the SFS from a second device at the first location, based on detecting the first device in proximity to the second device, wherein the second device is different than the first device; 
a second offer associated with a second participant of the plurality of participants that is identified based on the first feedback captured by the first device in response to the first personalized feedback request. 
However, Mattingly does teach 
providing a first visualization of a personalized avatar ([0206] - provide a customization of a rendered virtual avatar [claimed providing a first visualization of] that can be specific to a customer and that has characteristics that the customer desires and/or prefers [claimed a personalized avatar]) associated with and previously personalized by and for the user to the first device ([0228] - The customized characteristics may be specified by a customer, learned over time, and modified over time. Some embodiments provide an avatar customization user interface that allows a customer to access customization characteristics that can be selected [claimed associated with and previously personalized by and for the user] and/or define how characteristics are to be applied) based on a user profile associated with the user ([0231] - Some embodiments use customer profile information [claimed user profile associated with the user], partiality vectors and/or other customer information to define and/or select some of the avatar characteristics when rendering an avatar); 
identifying the user associated with a second interaction with the SFS from a second device at the first location, based on detecting the first device in proximity to the second device, wherein the second device is different than the first device ([0240] - Some embodiments distribute a set of code to one or more rendering systems corresponding to the customer [claimed identifying the user associated with a second interaction with the SFS from a second device at the first location] to cause the rendering system to visually render the virtual reality environment and the customized avatar . . . The rendering system may be identified as being within a threshold distance of the customer, within a threshold distance of where a product the customer is considering is located, a user interface unit owned by the customer [claimed based on detecting the first device in proximity to the second device, wherein the second device is different than the first device - here, the second device is taught by the “rendering system” and the first device is taught by “a user interface unit owned by the customer”], or other aspects used to identify a rendering system that at least temporarily corresponds with a customer). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Mattingly into the invention of Wang. One of ordinary skill in the art would have been motivated to do so because Mattingly teaches that providing a first visualization of a personalized avatar associated with and previously personalized by and for the user to the first device based on a user profile associated with the user; and identifying the user associated with a second interaction with the SFS from a second device at the first location, based on detecting the first device in proximity to the second device, wherein the second device is different than the first device helps to solve the problem in the art regarding consideration of customer preference information ([0004]), and provides the advantage of an improved shopping experience ([0311]). 
In addition, it would have been recognized that applying the known technique of providing a first visualization of a personalized avatar associated with and previously personalized by and for the user to the first device based on a user profile associated with the user; and identifying the user associated with a second interaction with the SFS from a second device at the first location, based on detecting the first device in proximity to the second device, wherein the second device is different than the first device, as taught by Mattingly, to the teachings of Wang, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
And, Ghotge does teach a second offer associated with a second participant of the plurality of participants that is identified based on the first feedback captured by the first device in response to the first personalized feedback request ([0025] - In embodiments, the advertisement targeting service 104 can target the advertisement 136 as a targeted advertisement 140 to any of the correlated social contacts 132 based on the feedback [claimed a second offer associated with a second participant of the plurality of participants that is identified based on the first feedback captured by the first device] about the advertisement [claimed in response to the first personalized feedback request] . . . Alternatively or in addition, the advertisement targeting service 104 can receive the advertisement feedback 138 about the advertisement 136 [claimed in response to the first personalized feedback request], and then target a different, similar, or related targeted advertisement 140 to the correlated social contacts 132 based on the feedback about the advertisement 136 [claimed a second offer associated with a second participant of the plurality of participants that is identified based on the first feedback captured by the first device]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Ghotge into the invention of Wang. One of ordinary skill in the art would have been motivated to do so because Ghotge teaches that a second offer associated with a second participant of the plurality of participants that is identified based on the first feedback captured by the first device in response to the first personalized feedback request overcomes the problem in the art of providing offers for the types of goods and services that a the group may be interested in based on presumed similarities between offer recipients ([0002]) by correlating social contacts based on the likelihood of them having common interests and the likelihood that a given user’s social contacts will view offers based on feedback from the given user ([0013]). 
In addition, it would have been recognized that applying the known technique of providing a second offer associated with a second participant of the plurality of participants that is identified based on the first feedback captured by the first device in response to the first personalized feedback request, as taught by Ghotge, to the teachings of Wang, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 2: Wang teaches the computer-implemented method of claim 1, and further teaches wherein the second device is a smart display device associated with a retailer at the first location ([0063] lines 5-8 “a frontend information exchange system (e.g., a computer kiosk [claimed second device] or sales robot), wherein the frontend information exchange system provides an input user interface”) and the first device is a smart phone associated with the user at the first location ([0060] lines 5-9 – “In some embodiments, the conversation can be carried out by a humanoid robot or a mobile device [claimed first device at the first location] that the user can carry with him/her while he/she browse through the deployment location of the frontend information exchange system”).  

Claim 5: Wang teaches the computer-implemented method of claim 1, and further teaches wherein providing the first personalized feedback request to the first device is based on the user profile associated with the user, and wherein providing the second personalized feedback request to the second device is based on the user profile ([0061] lines 12-29  – “initiates pre-processing regarding Mr. Ma's personal profile [claimed user profile] and product recommendation, before Mr. Ma makes direct contact with the frontend information exchange system. Mr. Ma's previous purchase records, his previous interactions with human personnel, locations associated with his previous purchases, the current weather, his style, price point, and color preferences, his decision-making triggers, his demographic data, etc. [claimed user profile] are processed and the parameters for generating a personalized, real-time product recommendation is generated based on the available data. When Mr. Ma approaches the frontend information exchange system (or alternatively, when the frontend information exchange system detects an opportunity to interact with Mr. Ma), the frontend information exchange system starts by saying in natural language: ‘Hello, Mr. Ma, welcome to Shenzhen! I am Xiaomei at the Shenzhen branch store. It seems that you are interested in some water heater, is that right?’ [claimed personalized feedback request]”). 
Examiner notes that although the same cite is used to teach both first and second personalized feedback requests, this is appropriate because the invention in Wang is capable of providing any number of feedback requests.  

Claim 6: Wang teaches the computer-implemented method of claim 1, and further teaches wherein the first visualization of the personalized avatar has a similar appearance as the second visualization of the personalized avatar ([0061] lines 43-49 – “an image of the sales representative (e.g., Xiaomei) [claimed avatar] that previously had good rapport with Mr. Ma is displayed, and an interaction style (e.g., casual vs. formal, respectful vs. relatable, succinct vs. elaborative, etc.) and voice characteristics of that sales representative are used to generate the speech output of Xiaomei” – here, the avatar is personalized using “interaction style” which is stored in the profile cited above in [0029]). It is clear that the first visualization has the same appearance as the second visualization because [0061] is part of a discussion of fig 2 which starts at [0060]. Lines 4-7 of [0060] state “The example user interface is presented on a computer kiosk [claimed first visualization] (e.g., a client device 104). In some embodiments, the conversation can be carried out by a humanoid robot or a mobile device [claimed second visualization])”. Therefore, [0060] and [0061] when considered together, teach that the first and second visualizations of the personalized avatar are the same. 

Claim 7: Wang teaches the computer-implemented method of claim 1, and further teaches comprising: providing a first recommendation to the first device during the first visualization of the personalized avatar is based on the user profile and an analysis of the first feedback of the user captured by the first device; and providing a second recommendation to the second device during the second visualization of the personalized avatar is based on the user profile and an analysis of the second feedback of the user captured by the second device ([0050 lines 13-26 – “Customer says, ‘No, what other colors do you have for the double-door models?’ Based on the above rejection and response [claimed analysis of the first/second feedback of the user], the information exchange system removes or demotes the importance of the color parameter relative to the model style (e.g., doubledoor) for the subsequent recommendations, and/or selects a different set of prediction model( s) where the ‘double-door’ style is used as one of the leading factors in the prediction and recommendations (e.g., as oppose to a model where color and model style are both leading factors). In addition, in some embodiments, the personal profile of the customer is also modified, and the style preference for the ‘doubledoor’ style is given more weight and the color preference is given less weight [claimed based on the user profile]”). 
Examiner notes that although the same cite is used to teach both first and second recommendations, this is appropriate because the invention in Wang is capable of providing any number of recommendations based on any number of feedback responses. 

Claim 8: Wang, in a first embodiment, discloses a computer-implemented method, the method being executed by at least one processor (fig 1A element 112) associated with a smart feedback system (SFS) (Applicant’s specification discloses that the SFS stores user profiles ([0003] lines 2-3) and receives user feedback ([0027] lines 2-4). Wang teaches a smart feedback system because it asks the customer for feedback and updates recommendations and the customer’s profile based on the feedback [0050] lines 1-29), wherein the SFS stores a plurality of user profiles, wherein each user profile is associated with a corresponding user ([0029] lines 13-21 – “databases include a user profile database that includes searchable characteristics for each user (e.g., identity data, . . . interaction records with sales representatives, customer service representatives, . . . interaction style, etc.)”) and a corresponding personalized avatar ([0061] lines 43-49 – “an image of the sales representative (e.g., Xiaomei) [claimed avatar] that previously had good rapport with Mr. Ma is displayed, and an interaction style (e.g., casual vs. formal, respectful vs. relatable, succinct vs. elaborative, etc.) and voice characteristics of that sales representative are used to generate the speech output of Xiaomei” – here, the avatar is personalized using “interaction style” which is stored in the profile cited above in [0029]), the method comprising: 
identifying a user of a plurality of users ([0047] lines 9-13 – “for existing customers, their profiles can be either identified through facial recognition based on image streams from the cameras installed inside the stores or be identified through customers logging in at the frontend information exchange system”) associated with a first interaction with the SFS from a first device at a first location remote from the SFS ([0063] lines 5-15 “a frontend information exchange system (e.g., a computer kiosk [claimed first device] or sales robot), wherein the frontend information exchange system provides an input user interface configured to detect one or more in-person close-proximity interactions [claimed first interaction] between a user and the frontend information exchange system (e.g., interactions by voice, touch, sight, gesture, etc. that are enabled by the close physical proximity between the user and the frontend information exchange system)”); 
providing a first visualization of a personalized avatar associated with the user to the first device based on a user profile associated with the user ([0045] lines 69-73 – “determine characteristics of the interaction style, decision-making triggers, preferences, and/or temperament of the customer [claimed user profile], generates an image of a sales representative for display on the frontend information exchange system in accordance with the determined characteristics [claimed first visualization of a personalized avatar associated with the user]”); 
providing a first personalized feedback request to the first device during the first visualization of the personalized avatar, wherein the first personalized feedback request includes a first set of feedback requests associated with a first offer associated with a first participant of a plurality of participants ([0050] lines 9-13 – “frontend information exchange system states to the user after an initial interaction and data processing: ‘Sorry, we do not currently have a double-door fridge in gold color [claimed first offer], will you be interested in a double-door fridge in silver color, or a single door fridge in gold color? [claimed first set of feedback requests]’”); 
receiving first feedback of the user captured by the first device in response to the first personalized feedback request and associating the first feedback with the user profile ([0050] lines 13-26  – “Customer says, ‘No, what other colors do you have for the double-door models?’ [claimed receiving first feedback of the user] . . . In addition, in some embodiments, the personal profile of the customer is also modified, and the style preference for the "doubledoor" style is given more weight and the color preference is given less weight” [claimed associating the first feedback with the user profile]). 
The first embodiment of Wang fails to explicitly disclose 
identifying the user associated with a second interaction with the SFS from a second device at a second location different from the first location and remote from the SFS; 
providing a second visualization of the personalized avatar to the second device; 
providing a second personalized feedback request to the second device during the second visualization of the personalized avatar, wherein the second personalized feedback request includes a second set of feedback requests associated with a second offer associated with a second participant of the plurality of participants; and 
receiving second feedback of the user captured by the second device in response to the second personalized feedback request and associating the second feedback with the user profile.  
However, a second embodiment of Wang does teach 
identifying the user ([0047] lines 9-13 – “for existing customers, their profiles can be either identified through facial recognition based on image streams from the cameras installed inside the stores or be identified through customers logging in at the frontend information exchange system”) associated with a second interaction with the SFS ([0060] lines 5-9 – “In some embodiments, the conversation can be carried out by a humanoid robot or a mobile device [claimed second device at the first location] that the user can carry with him/her while he/she browse through the deployment location of the frontend information exchange system”) from a second device at a second location different from the first location and remote from the SFS ([0055] lines 71-74 – “the information exchange system detects that the user has moved from a second-tier city to a first-tier city or from a less affluent area to a more affluent area (e.g., based on address changes or store visit location changes [claimed second device at a second location different from the first location, because “store visit location changes” teaches that the SFS system is operating at retailer stores at different locations”); 
providing a second visualization of the personalized avatar to the second device ([0045] lines 69-73 – “determine characteristics of the interaction style, decision-making triggers, preferences, and/or temperament of the customer, generates an image of a sales representative for display on the frontend information exchange system in accordance with the determined characteristics [claimed second visualization of the personalized avatar]”);  
providing a second personalized feedback request to the second device during the second visualization of the personalized avatar, wherein the second personalized feedback request includes a second set of feedback requests associated with a second offer associated with a second participant of the plurality of participants ([0050] lines 9-13 – “frontend information exchange system states to the user after an initial interaction and data processing: ‘Sorry, we do not currently have a double-door fridge in gold color [claimed second offer], will you be interested in a double-door fridge in silver color, or a single door fridge in gold color? [claimed second set of feedback requests]’”); and 
receiving second feedback of the user captured by the second device in response to the second personalized feedback request and associating the second feedback with the user profile ([0050] lines 13-26  – “Customer says, ‘No, what other colors do you have for the double-door models?’ [claimed receiving second feedback of the user] . . . In addition, in some embodiments, the personal profile of the customer is also modified, and the style preference for the "doubledoor" style is given more weight and the color preference is given less weight” [claimed associating the second feedback with the user profile]). 
Examiner notes that although most of the cites given for the second embodiment are the same as the first, this is appropriate because the invention in Wang is capable of providing any number of visualizations, providing any number of feedback requests, and receiving any number of feedback responses. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of the second embodiment of Wang into the invention of the first embodiment of Wang. One of ordinary skill in the art would have been motivated to do so because using a second device at a second location different from the first location and remote from the SFS (e.g., retailer at a different location) provides greater continuity, flexibility, and options for the customer than using only a first device at the first location (e.g., kiosk associated with the retailer), thereby causing the customer to be more likely to purchase and resulting in increased sales. 
In addition, it would have been recognized that applying the known technique of identifying the user associated with a second interaction with the SFS from a second device at a second location different from the first location and remote from the SFS; providing a second visualization of the personalized avatar to the second device; providing a second personalized feedback request to the second device during the second visualization of the personalized avatar, wherein the second personalized feedback request includes a second set of feedback requests associated with a second offer associated with a second participant of the plurality of participants; and receiving second feedback of the user captured by the second device in response to the second personalized feedback request and associating the second feedback with the user profile, as taught by the second embodiment of Wang, to the teachings of the first embodiment of Wang, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. This is supported by the fact that the first and second embodiments of Wang are essentially identical, except that the second embodiment uses a second device at a second location different than the first location, as opposed to a first device at a first location.  
Wang fails to explicitly disclose 
providing a first visualization of a personalized avatar associated with and previously personalized by and for the user to the first device based on a user profile associated with the user; 
a second offer associated with a second participant of the plurality of participants that is identified based on the first feedback captured by the first device in response to the first personalized feedback request. 
However, Mattingly does teach 
providing a first visualization of a personalized avatar ([0206] - provide a customization of a rendered virtual avatar [claimed providing a first visualization of] that can be specific to a customer and that has characteristics that the customer desires and/or prefers [claimed a personalized avatar]) associated with and previously personalized by and for the user to the first device ([0228] - The customized characteristics may be specified by a customer, learned over time, and modified over time. Some embodiments provide an avatar customization user interface that allows a customer to access customization characteristics that can be selected [claimed associated with and previously personalized by and for the user] and/or define how characteristics are to be applied) based on a user profile associated with the user ([0231] - Some embodiments use customer profile information [claimed user profile associated with the user], partiality vectors and/or other customer information to define and/or select some of the avatar characteristics when rendering an avatar); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Mattingly into the invention of Wang. One of ordinary skill in the art would have been motivated to do so because Mattingly teaches that providing a first visualization of a personalized avatar associated with and previously personalized by and for the user to the first device based on a user profile associated with the user helps to solve the problem in the art regarding consideration of customer preference information ([0004]), and provides the advantage of an improved shopping experience ([0311]). 
In addition, it would have been recognized that applying the known technique of providing a first visualization of a personalized avatar associated with and previously personalized by and for the user to the first device based on a user profile associated with the user, as taught by Mattingly, to the teachings of Wang, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
And, Ghotge does teach a second offer associated with a second participant of the plurality of participants that is identified based on the first feedback captured by the first device in response to the first personalized feedback request ([0025] - In embodiments, the advertisement targeting service 104 can target the advertisement 136 as a targeted advertisement 140 to any of the correlated social contacts 132 based on the feedback [claimed a second offer associated with a second participant of the plurality of participants that is identified based on the first feedback captured by the first device] about the advertisement [claimed in response to the first personalized feedback request] . . . Alternatively or in addition, the advertisement targeting service 104 can receive the advertisement feedback 138 about the advertisement 136 [claimed in response to the first personalized feedback request], and then target a different, similar, or related targeted advertisement 140 to the correlated social contacts 132 based on the feedback about the advertisement 136 [claimed a second offer associated with a second participant of the plurality of participants that is identified based on the first feedback captured by the first device]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Ghotge into the invention of Wang. One of ordinary skill in the art would have been motivated to do so because Ghotge teaches that a second offer associated with a second participant of the plurality of participants that is identified based on the first feedback captured by the first device in response to the first personalized feedback request overcomes the problem in the art of providing offers for the types of goods and services that a the group may be interested in based on presumed similarities between offer recipients ([0002]) by correlating social contacts based on the likelihood of them having common interests and the likelihood that a given user’s social contacts will view offers based on feedback from the given user ([0013]). 
In addition, it would have been recognized that applying the known technique of providing a second offer associated with a second participant of the plurality of participants that is identified based on the first feedback captured by the first device in response to the first personalized feedback request, as taught by Ghotge, to the teachings of Wang, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 12:  All the limitations in method claim 12 are closely parallel to the limitations of method claim 5 analyzed above and are rejected on the same bases.

Claim 13:  All the limitations in method claim 13 are closely parallel to the limitations of method claim 6 analyzed above and are rejected on the same bases.

Claim 14:  All the limitations in method claim 14 are closely parallel to the limitations of method claim 7 analyzed above and are rejected on the same bases. 

Claim 15:  All the limitations in system claim 15 are closely parallel to the limitations of method claim 1 analyzed above and are rejected on the same bases. Wang further discloses a computer-implemented system, comprising: one or more computers (fig 1A element 112) associated with a smart feedback system (SFS) (Applicant’s specification discloses that the SFS stores user profiles ([0003] lines 2-3) and receives user feedback ([0027] lines 2-4). Wang teaches a smart feedback system because it asks the customer for feedback and updates recommendations and the customer’s profile based on the feedback [0050] lines 1-29), and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations (para [0062] lines 1-10). 

Claim 16:  All the limitations in system claim 16 are closely parallel to the limitations of method claim 2 analyzed above and are rejected on the same bases.

Claim 19:  All the limitations in system claim 19 are closely parallel to the limitations of method claim 5 analyzed above and are rejected on the same bases.

Claim 20:  All the limitations in system claim 20 are closely parallel to the limitations of method claim 6 analyzed above and are rejected on the same bases.
















 Claims 3-4, 11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2019/0114689) (“Wang”) in view of Mattingly (US 2018/0040044 A1) (“Mattingly”) in view of Ghotge (US 2010/0093317 A1) (“Ghotge”) in view of Crutchfield, Jr (US 2015/0112826) (“Crutchfield”). 

Claim 3: Wang teaches the computer-implemented method of claim 1. 
Wang fails to explicitly teach wherein a location of the first device is determined by the second device based on a quick response (QR) code, an iBeacon, Bluetooth, or near-field communication (NFC). 
However, Crutchfield does teach wherein a location of the first device is determined by the second device based on a quick response (QR) code, an iBeacon, Bluetooth, and near-field communication (NFC) ([0313] lines 1-17 “the shopper's visit to a second retail sales channel may be detected. For example, the shopper may visit the second (offline) channel by coming into or near one of the retailer's stores, stands, or kiosks [claimed second device]. The shopper's presence in or near a physical retail location [claimed location of the first device] may be detected in a number of ways . . . initiate a contact or contactless communication between the shopper's mobile device [claimed first device] and an in-store device [claimed second device] (e.g., via NFC or Bluetooth communications)”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Crutchfield into the invention of Wang. One of ordinary skill in the art would have been motivated to do so because Crutchfield teaches: 
Once the shopper has been identified, at least some of the recorded data of the shopper's visit to the first retail sales channel may be retrieved from the database(s) in Step 2614. With the shopper's unique identifier, the shopper database(s) may be quickly queried for any information that might be useful to improve the shopper's current experience in the second retail sales channel. The recorded data may include additional information derived from the raw activity data previously recorded. Although not shown in FIG. 26, data associated with the shopper's activities while visiting the second retail sales channel may also be recorded and stored into the shopper database(s) in connection with the shopper's unique identifier ([0314] lines 1-13).

In addition, it would have been recognized that applying the known technique of determining a location of the second device by the first device based on a quick response (QR) code, an iBeacon, Bluetooth, and near-field communication (NFC), as taught by Crutchfield, to the teachings of Wang, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 4: Wang teaches the computer-implemented method of claim 1. Wang fails to explicitly teach wherein identifying the user of the plurality of users associated with the first interaction with the SFS from the first device further comprises: detecting, by the first device, the user using biometric recognition. However, Crutchfield does teach wherein identifying the user of the plurality of users associated with the first interaction with the SFS from the first device further comprises: detecting, by the first device, the user using biometric recognition ([0313] lines 1-17 “the shopper's visit to a second retail sales channel may be detected. For example, the shopper may visit the second (offline) channel by coming into or near one of the retailer's stores, stands, or kiosks [claimed first device]. The shopper's presence in or near a physical retail location [claimed location of the second device] may be detected in a number of ways. . . Alternatively, the shopper may enter his or her name, email address, login name, or other identifier ( e.g., loyalty or rewards card number) or perform a biometric scan [biometric recognition] at an intelligent fixture [claimed first device], or initiate a contact or contactless communication between the shopper's mobile device [claimed second device] and an in-store device [claimed first device] (e.g., via NFC or Bluetooth communications)”).   
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Crutchfield into the invention of Wang. One of ordinary skill in the art would have been motivated to do so because Crutchfield teaches: 
Once the shopper has been identified, at least some of the recorded data of the shopper's visit to the first retail sales channel may be retrieved from the database(s) in Step 2614. With the shopper's unique identifier, the shopper database(s) may be quickly queried for any information that might be useful to improve the shopper's current experience in the second retail sales channel. The recorded data may include additional information derived from the raw activity data previously recorded. Although not shown in FIG. 26, data associated with the shopper's activities while visiting the second retail sales channel may also be recorded and stored into the shopper database(s) in connection with the shopper's unique identifier ([0314] lines 1-13).

In addition, it would have been recognized that applying the known technique of identifying the user of the plurality of users associated with the first interaction with the SFS from the first device by detecting, by the first device, the user using biometric recognition, as taught by Crutchfield, to the teachings of Wang, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 11:  All the limitations in method claim 11 are closely parallel to the limitations of method claim 4 analyzed above and are rejected on the same bases.

Claim 17:  All the limitations in system claim 17 are closely parallel to the limitations of method claim 3 analyzed above and are rejected on the same bases.

Claim 18:  All the limitations in system claim 18 are closely parallel to the limitations of method claim 4 analyzed above and are rejected on the same bases.











Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2019/0114689) (“Wang”) in view of Mattingly (US 2018/0040044 A1) (“Mattingly”) in view of Ghotge (US 2010/0093317 A1) (“Ghotge”) in view of Raravi et al (US 2018/0089736) (“Raravi”). 

Claim 9: Wang teaches the computer-implemented method of claim 8. Wang fails to explicitly teach wherein the first device is a smart display device associated with a first retailer at the first location of the first retailer and the second device is a smart display device associated with a second retailer at the second location of the second retailer. However, Raravi does teach wherein the first device is a smart display device associated with a first retailer at the first location of the first retailer and the second device is a smart display device associated with a second retailer at the second location of the second retailer ([0026] lines 8-15 “the smart devices may be a part of the store 102 [claimed smart display device associated with a first/second retailer]. Various examples of the smart devices may include cell phones, wearable devices including watches, headsets, etc., cameras, or other types of sensors installed inside the store 102. The personalized recommendations provided by the recommendation system 106 makes it convenient for the user 108 to plan his or her shopping across multiple stores [claimed associated with a first/second retailer at the first/second location of the first/second retailer] according to his or her needs, constraints and persona”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Raravi into the invention of Wang. One of ordinary skill in the art would have been motivated to do so because Raravi teaches: 
While some work in the domain exists for providing recommendations to the users in order to assist them while shopping. Most recommendation systems today take into account the users shopping history and profile details when making recommendations. Mostly the efforts are centered on online retail outlets and further not much attention is paid to personalization and assistance to the users with respect to physical stores. In fact, physical stores are also finding it difficult to retain their users/customers due to the
ever increasing competition from the online stores. One of the key reasons is the lack of personalized shopping experience offered by the physical stores. In view of the foregoing described needs, the present disclosure provides methods and systems for enhancing shopping experience of users in physical stores ([0004] lines 1-15).

In addition, it would have been recognized that applying the known technique of using a first device that is a smart display device associated with a first retailer at the first location of the first retailer and a second device that is a smart display device associated with a second retailer at the second location of the second retailer, as taught by Raravi, to the teachings of Wang, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 























Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Alvarez (US 10,062,100 B2) teaches receiving feedback on an offer from a first device and providing the feedback to a second device. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684            
/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3684